Siebecker, J.
The judgment must be affirmed. Giving the weight to the award of the Industrial Commission required by the law (Milwaukee W. F. Co. v. Industrial Comm. 159 Wis. 635, 150 N. W. 998; Milwaukee v. Industrial Comm. 160 Wis. 238, 151 N. W. 241), the circuit court properly affirmed it. Under the law the court can reverse an award on the ground of insufficiency of evidence, only when there is "no evidence before the Commission tending to support it. The’evidence of Mrs. Schultz and other witnesses, of decedent’s condition of health after injury, the fact of his *49state of health before injury, in connection with the opinion evidence of doctors qualified to speak on the subject, furnishes a sufficient basis of fact to warrant the commissioners’ conclusion that miliary tuberculosis from which decedent died was proximately caused by the gas explosion.
By the Oourt. — Judgment affirmed.